DETAILED ACTION
1.	Claims 1-21 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority as a 371 of PCT/EP2017/077804 filed 10/30/2017 as well foreign priority under 35 U.S.C. 119(a)-(d) GERMANY 10 2016 221 426.8 filed 10/31/2016.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/21/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a process.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claim is directed to an abstract idea in the form of a mental process.
The steps cover performance of the limitations in the mind. Claim 1 recites “providing a 3D model of the structure having at least one radially symmetrical opening wherein determining on the basis of the already provided 3D model of the structure, an axis of symmetry of the at least one radially symmetrical opening of the structure in 
Claim 2 recites “wherein the structure is a single abutment having a screw channel, a bridge having at least one screw channel, a drilling template having at least one drill channel, an impression tray having at least one opening or a model casting having at least one opening” which can also be carried out as a mental process and attributed on the piece of paper with pencil.
Claim 3 recites “wherein the 3D model of the structure is a triangle mesh and describes the surface of the structure” which can also be carried out as a mental process and drawn on the piece of paper with pencil.
Claim 4 recites “in order to determine the axis of symmetry of the opening, the 3D model of the structure is displayed by means of a display device and is virtually rotated in such a way that the user is virtually able to look through the opening, in a 2D projection of the 3D model on the display device, so that the user sees the opening as a hole” which can also be carried out as a mental process and drawn on the piece of paper with pencil.
Claim 5 recites “wherein the user defines a provisional reference point for the axis of symmetry within the hole” which can also be carried out as a mental process and drawn on the piece of paper with pencil.
Claim 6 recites “wherein the center point of the hole, which defines a provisional reference point through which the axis of symmetry passes, is determined automatically using a computer-assisted method” which can also be carried out as a mental process and drawn on the piece of paper with pencil. The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-assisted method” nothing in the claim elements precludes the steps from practically being performed in the human mind. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.
Claim 8 recites “wherein in order to determine the axis of symmetry of the opening, the 3D model of the structure is displayed by means of a display device, wherein, on a surface of the 3D model, a closed curve is drawn around the opening by the user” which can also be carried out as a mental process and drawn on the piece of paper with pencil. The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a display device” nothing in the claim elements precludes the steps from practically being performed in the human mind. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.

Claim 10 recites “wherein the closed curve is drawn by the user by selecting anchor points on the surface of the structure, wherein an interpolation curve is automatically drawn through the anchor points” which can also be carried out as a mental process and drawn on the piece of paper with pencil.
Claim 11 recites “wherein in order to determine the axis of symmetry of the opening by means of a computer-assisted search algorithm, at least one opening is identified automatically, wherein a closed curve around the opening is identified on a surface of the 3D model using a computer-assisted algorithm, wherein an interpolation plane, in which the closed curve is centered, is determined with the aid of the closed curve, wherein a provisional axis of symmetry is determined perpendicular to the determined interpolation plane, wherein a centroid of the closed curve is determined as a reference point for the axis of symmetry” which can also be carried out as a mental process and drawn on the piece of paper with pencil. The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “computer-assisted search algorithm” nothing in the claim elements precludes the steps from practically being performed in the human mind. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.
Claim 12 recites “wherein the surface of the structure is a bottom surface of a connecting geometry around the opening of the structure” which can also be carried out as a mental process and drawn on the piece of paper with pencil specifically since the claim is directed to merely a design choice. 
	In view of Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The claims above merely recite a “computer-assisted search algorithm” and a “display device.” 	The “computer-assisted search algorithm” and a “display device” are recited at a high level of generality, i.e., as a generic computer component performing a generic computer function of processing data. These generic limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; See MPEP 2106.05.
	Therefore claims 1-6 and 8-12 are rejected.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	Claim 1 recites “providing a 3D model of the structure having at least one radially symmetrical opening wherein determining on the basis of the already provided 3D model of the structure, an axis of symmetry of the at least one radially symmetrical opening of the structure in relation to said 3D model.” Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, 
ii)	Claim 20 recites “a complete reconstruction of the radially symmetrical opening takes place with a known axis of symmetry, wherein the reconstructed opening is assigned to the already provided 3D model of the structure.” Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the claim lacks any explanation of how the “complete reconstruction” is performed. This appears to be complicated process yet the claim only recites a location of the reconstruction and not how the actual reconstruction is carried out. As such the claim is rendered vague and indefinite.
iii)	Claim 21 recites “as precisely and in a manner that is as gentle on at least one used tool.” The term "as precisely and in a manner that is as gentle" in claim 21 is a relative term which renders the claim indefinite.  The terms "precisely" and “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the claim is rendered vague and indefinite.
iv)	Claims 1-21 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examples of such idiomatic English include as per claim 1 merely reciting a result without providing active steps to explain how to reach such a result as well as claim 21 which recites “as precisely and in a manner that is as gentle on at least one used tool.” As such the claims are rendered vague and indefinite.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Allowable Subject Matter
7.	Claims 1-21 are allowable over the prior art of record pending resolving all intervening issues such as the 101 and 112 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
8. 	All Claims are rejected.		

9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Hasselgren et al. U.S. Patent Publication No. 2012/0308963 which recites relevant art in the field of dental planning using computer modeling.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA


August 10, 2021